[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                         MAY 1, 2008
                                                     THOMAS K. KAHN
                               No. 07-15424
                                                          CLERK
                           Non-Argument Calendar
                         ________________________

                     D. C. Docket No. 07-00005-CR-4-RH

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                     versus

COREY TYRELL JOHNSON,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (May 1, 2008)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:

     Corey Johnson appeals his conviction for possession of stolen firearms, in
violation of 18 U.S.C. §§ 922(j) & 924(a)(2). On appeal, Johnson argues that the

government presented insufficient evidence at trial to establish his actual

possession or constructive possession of the stolen firearms. Therefore, he

contends, there was insufficient evidence for an objectively reasonable jury to find

him guilty.

      When, as here, a defendant fails to move for a judgment of acquittal after all

of the evidence has been presented, reversal of the conviction is appropriate only to

prevent “a manifest miscarriage of justice.” United States v. Bender, 290 F.3d
1279, 1284 (11th Cir. 2002). Under this standard, the evidence on a key element

of the offense must be “so tenuous that a conviction would be shocking.” Id. In

reviewing witness testimony, “[t]he jury gets to make any credibility choices, and

we will assume that they made them all in the way that supports the verdict.”

United States v. Thompson, 473 F.3d 1137, 1142 (11th Cir. 2006), cert. denied,

127 S. Ct. 2155, 167 L. Ed. 2d 882 (2007).

      In this case, to establish possession of a stolen firearm, the government must

prove beyond a reasonable doubt that the defendant: (1) possessed; (2) a stolen

firearm; (3) which was part of interstate commerce; (4) knowing or having

reasonable cause to believe that the firearm was stolen. See 18 U.S.C. § 922(j).

Possession can be actual or constructive. United States v. Garcia-Jaimes, 484 F.3d
2
1311, 1323 (11th Cir. 2007). To establish constructive possession, “the

government must show that the defendant exercised ownership, dominion, or

control over the firearm or the [property] concealing the firearm.” Id. (alteration in

original) (internal quotation marks omitted).

      Each element of the offense was sufficiently established by the government.

The jury was free to reject Johnson’s testimony that he was intoxicated when he

admitted to purchasing the stolen guns. For these reasons, Johnson has failed to

establish that his conviction was the result of a manifest miscarriage of justice.

Accordingly, we affirm Johnson’s conviction.

      AFFIRMED.




                                           3